Citation Nr: 0737102	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-31 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for right inguinal 
hernia.

2.  Entitlement to service connection for depression, as 
being secondary to Type 2 diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967 from December 1981 to December 1990, and from February 
1991 to April 1991.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).

Additional evidence was received after the issuance of the 
September 2004 supplemental statement of the case.  The 
veteran, via his representative, waived initial consideration 
of this evidence by the RO.  Therefore, the Board may 
consider it in the first instance.  See 38 C.F.R. 
§ 20.1304(c) (2007).


FINDINGS OF FACT

1.  There is evidence in service that the veteran was 
diagnosed with a reducible right inguinal hernia in 1991, and 
there is competent evidence of post service diagnosis of 
right inguinal hernia.  The post service right inguinal 
hernia is as likely as not related to inservice right 
inguinal hernia diagnosis.

2.  Depression is not attributable to service-connected 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, right inguinal hernia was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 3.303 
(2007).

2.  Depression is not proximately due to, the result of, or 
aggravated by diabetes mellitus.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the claimant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

As to the claim for service connection for right inguinal 
hernia, the Board is granting in full the benefit sought on 
appeal.  Accordingly any error that may have been committed 
with respect to either the duty to notify or the duty to 
assist regarding this issue was harmless and will not be 
further discussed.  

In this case, in a March 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate a claim for secondary service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that was relevant to 
the claim.  The letter, however, did not inform the veteran 
of how disability evaluations and effective dates are 
assigned and the type of evidence which impacts those 
determinations.  The Board finds that the veteran had not 
been prejudiced by such.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  As the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
depression, no effective date or evaluation is being 
assigned.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records and provided the veteran with a VA 
examination in May 2003.  VA obtained VA treatment records 
dated from 1999 to 2004.  Initially, VA was unable to obtain 
service medical records from the veteran's periods of service 
after 1967.  Those records were obtained in June 2005 and 
have been associated with the claims file, after the file was 
forwarded to the Board.  The veteran has not identified any 
other records that need to be obtained.  

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service medical records contain evidence that the veteran was 
diagnosed with a right inguinal hernia in February 1991.  A 
June 1995 report of medical examination conducted while the 
veteran was in the reserves shows a diagnosis of right 
inguinal hernia.  A November 2000 VA outpatient treatment 
report shows that he was diagnosed with a right inguinal 
hernia and was scheduled to undergo an inguinal hernia repair 
in January 2001.  Therefore, the evidence establishes both 
the presence of in-service inguinal hernia and current 
disability.

The remaining issue is whether the veteran has established a 
nexus between the current disability and the in-service 
diagnosis.  While no examiner has attributed the post service 
diagnosis of right inguinal hernia to the in-service 
diagnosis of right inguinal hernia, the Board finds that it 
cannot disassociate the diagnosis in service to the post 
service diagnoses in 1995 and 2000.  Resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
evidence supports a grant of service connection for right 
inguinal hernia.

The Board notes that the records from the January 2001 
inguinal hernia repair are not in the claims file.  The Board 
would assume that VA would have the veteran examined prior to 
assigning him an evaluation.

III.  Secondary Service Connection

Section 3.310(a) of Title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability which derives from 38 U.S.C.A. § 1110, provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2007).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b) (2007); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he developed depression from his 
service-connected diabetes mellitus.  There is competent 
evidence that the veteran has been diagnosed with dysthymic 
disorder.  The issue before the Board is whether there is a 
nexus between the veteran's dysthymic disorder and the 
service-connected diabetes mellitus.  The Board has carefully 
reviewed the evidence of record and finds that the 
preponderance of the evidence is against the grant of service 
connection for any degree of disability due to dysthymic 
disorder as being secondary to the service-connected diabetes 
mellitus.  

In a May 2003 VA examination report, the examiner stated that 
based upon his review of the record and the veteran's own 
report of symptoms, it appeared that the veteran's depression 
was primarily due to stressors associated with relationship 
difficulties, financial problems, and employment 
difficulties.  He noted there was no medical or scientific 
evidence that supported a causal relationship between 
diabetes and depression.  He further noted the veteran did 
not make any statement suggesting that his diabetes was 
playing a major role in his depression.  The examiner 
concluded that it was not as likely as not that depression 
was secondary to diabetes.  There is no competent evidence in 
the record to refute this medical opinion.  Although the 
veteran has alleged that his depression is due to his 
service-connected disability, he is not competent to make 
such an assertion, as that requires a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for depression as being 
secondary to the service-connected diabetes mellitus, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for right inguinal hernia is granted.  

Service connection for depression as being secondary to 
diabetes mellitus is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


